Title: To George Washington from Udny Hay, 29 December 1780
From: Hay, Udny
To: Washington, George


                        
                            Sir
                            Poughkeepsee 29 Decr 1780
                        
                        Yours of 22nd I had the honour of receiving last night; Provisions agreable to your Excellencies order shall
                            be issued to the Carpenters, I could have wishd you had mentiond the quantity that was proper to have been given, as you
                            have not I shall endeavour to satisfy them without injuring the public, and make the report to Colonel Hughes as directed.
                        The beef salted here in bulk does not I flatter myself run the least risque of being spoild till we can have
                            Casks to putt it in, and your Excellency is no doubt informd before now that no more is expected on.
                        I have the honour to enclose your Excellency the best return I yett can of what supplies both of Forage and
                            Provisions had been procured for the army up to the first of this month, it is however a very imperfect one, and very far
                            short of what was really delivered, as I have no return from any part of Albany or Tryon Countys of what has been procured
                            and delivered there; I have enclosed likewise for your Excellencys perusal Coppys of two circular letters wrote to all the
                            assistants respecting the necessity of furnishing me wt. exact returns against the meeting of the Legislature and up to
                            the first of January next, I doubt not of a full complyance, and as soon as in my power a regular one shall be made out
                            for your Excellency; from the best information I have at present I am of opinion that there will have been deliverd and
                            ready for delivery (as soon as transportation can be procured) at the end of this month about two thirds of the flour
                                demanded of the State by Congress, and every method in my power shall be essayd for sending it on
                            to the Army, but at present the situation of the war is an absolute barr against all exertions either
                            by the Qr Master or myself; I have reason to think there is nearly fifteen hundred barrells of flour ready at this time
                            within this County and the lower part of Albany County on this side the river.
                        Captn Townshend one of my assistants in Westchester County was lately taken Prisoner by a
                            party of Tories and carryed to N. York, as he was the most usefull man in the purchasing business that
                            could be gott in that part of the Country, I should be glad any proper method could be fallen on to gett him exchanged,
                            perhaps your Excellency might think proper to give some directions to the Commissary of Prisoners on the subject. I have
                            the honour to be with the utmost respect, Your Excellencys, most obedient and very humble
                        
                            Udny Hay

                        
                     Enclosure
                                                
                            
                                Circular
                                Sir
                                Poughkeepsie 4 December 1780
                            

                            As the Legislature is to be convened at an early day in January, I must request you will not fail making
                                as exact a Return as possible up to the first of that Month, and Transmitting the same as early after that Period as
                                you conveniently can; adhering, at same Time, as nearly to the Form established at the time you received your first
                                Instructions as the nature of your Business will permit.
                            I must beg, at same Time, that where any Grain, Wheat, Flour or Beef may be Collected, of which you
                                cannot give a Return altogether regular, you will nevertheless, make mention thereof in as exact a Manner as you can,
                                in the Letter accompanying your Return; as well as to take notice of the Quantity of each article affixed, by the
                                Supervisors, on each Precinct, and whether the Assessors have Complied with the Supervisors Directions, and if they
                                have not, in what Precinct, and how far they have been Deficient throughout your District: Giving the fullest and
                                Clearest Reasons in your Power, why the whole of the Quota, assessed within your District, has not been Collected;
                                with all other Observations you have made, in the course of your Business, worthy the attention of the Legislature.
                            You will please likewise send in an account of all Purchases made, and Incidental Charges, that have
                                arose in the proposition of your Business, for which Certificates ought not to be given, or will not be received: This
                                will enable me to Urge to the Legislature the absolute necessity of adopting some mode by which a Supply of Cash can
                                be obtained.
                            As the Legislature ought to be made fully acquainted with all our Embarrassments, as well as with the
                                Quantity of Supplies we have procured, I have no doubt of your Complying with my Request on this Subject, as fully as
                                I can either wish or Expect.
                            I have once more to desire that no possible Method may be left unessayed for Collecting and forwarding
                                all the Flour and Forage you can before the Water Communication is shut up.
                            (Copy)
                            
                                 signed Udny Hay
                            
                        
                        
                     Enclosure
                                                
                            
                                Circular
                                Sir
                                Poughkeepsie 21st Decr 1780
                            

                            I must again request that nothing prevent your complying fully with mine of 4th Inst. desiring a very
                                particular general Return since the Commencement of your present Business, adding thereto in a Letter, whatever
                                Observations you think may be worthy the attention of the Legislature, especially a full account of the embarrassments
                                you have from time to time met with in the prosecution of your Duty, and the Mode if you can devise one, by which they
                                can be remedied.
                            I have many Reasons, both on account of the Public, the State, you and myself for wishing the most Strict
                                Attention to this Matter you possibly can, and that in the mean time every Method may be essayed; for getting in and
                                forwarding on, as large a Quantity of Flour and Forage as in your power
                            
                                signed Udny Hay
                            
                        
                        
                    